      Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 1 of 19




·1·   · · · · IN THE UNITED STATES DISTRICT COURT
· ·   · · · · · · FOR THE DISTRICT OF MARYLAND
·2
· ·   VERDESSA MCDOUGALD· · · ·*
·3·   · · · · · · · · · · · · ·*
· ·   · · · · · · · · · · · · ·*
·4·   · · · · · · · · · · · · ·*
· ·   · · · · · ·Plaintiff· · ·*
·5·   · · · · · · · · · · · · ·* Civil Action No.:
· ·   · · · v.· · · · · · · · ·*
·6·   · · · · · · · · · · · · ·* 1:17-cv-02898-SAG
· ·   DETECTIVE MICHAEL· · · · *
·7·   SPINNATO, et al.· · · · ·*
· ·   · · · · · · · · · · · · ·*
·8·   · · · · · · · · · · · · ·*
· ·   · · · · · · · · · · · · ·*
·9·   · · · · · ·Defendants· · *

10· · · · · · · · · ·* * * * * * * * *

11

12· · · · · · ·Pursuant to Notice, the deposition of

13· Tahesha Juanita White was taken on Monday, March

14· 16, 2020, commencing at 9:59 a.m., at the law

15· offices of Schlachman, Belsky & Weiner, P.A.,

16· Schlachman, Belsky & Weiner, P.A., 300 East Lombard

17· Street, Suite 1100, Baltimore, Maryland 21202,

18· before Richard D. Baker, Jr., Notary Public.

19

20

21· Reported by:· Richard D. Baker, Jr.


                        Alpha Reporting Company - 443-309-5199
                                                                         YVer1f
        Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 2 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                  2 to 5
                                                        Page 2                                                        Page 4
·1· APPEARANCES:
                                                                 ·1· · · · · · · · ·TAHESHA JUANITA WHITE,
·2· · · · · · ·ON BEHALF OF THE PLAINTIFF
· · · · · · · ·LATOYA FRANCIS-WILLIAMS, ESQUIRE
                                                                 ·2· called for examination, having been duly sworn to
·3· · · · · · ·Law Office of A. Dwight Pettit,P.A.               ·3· tell the truth, the whole truth and nothing but the
· · · · · · · ·3606 Liberty Heights Avenue                       ·4· truth, testified as follows:
·4· · · · · · ·Baltimore, Maryland 21201
·5· · · · · · ·Telephone:· 410-542-5400
                                                                 ·5· · · · · · ·EXAMINATION BY MR. BALL:
· · · · · · · ·E-mail: latoya.f.williams@gmail.com               ·6· · · · Q· · Good morning, Ms. White.
·6                                                               ·7· · · · A· · Good morning.
·7
·8
                                                                 ·8· · · · Q· · Can you please state your full name for
· · · · · · · ·ON BEHALF OF THE DEFENDANTS                       ·9· the record?
·9· · · · · · ·CHAZ R. BALL, ESQUIRE                             10· · · · A· · Tahesha Juanita White.
· · · · · · · ·Schlachman, Belsky & Weiner, P.A.
10· · · · · · ·300 East Lombard Street, Site 1100
                                                                 11· · · · Q· · What's your current address?
· · · · · · · ·Baltimore, Maryland 21202                         12· · · · A· · Do I have to give my current address?
11                                                               13· · · · Q· · That's fine.· My name is Chaz Ball, I'm
· · · · · · · ·Telephone:· 410-685-2022
12· · · · · · ·E-mail:· Cball@sbwlaw.com
                                                                 14· an attorney.· This process is what's called a
13                                                               15· deposition.· Mr. Baker is trying to get everything
14                                                               16· down as we go through it.· So there's a few sort of
15
16
                                                                 17· ground rules that I'll walk through, and it's just
17                                                               18· so he is able to get everything down.· In normal
18                                                               19· conversation you might know the question I'm asking
19
20
                                                                 20· before I finish it, I might know the answer you're
21                                                               21· giving before you finish it, but we have to try not

                                                        Page 3                                                         Page 5
·1· · · · · · · · · · · · ·INDEX· · · · · · · · ·PAGE            ·1· to talk over one another.· Do you understand that?
·2· WITNESS:· Tahesha Juanita White                              ·2· · · · A· · Yes.
·3· EXAMINATION:· By Mr. Ball· · · · · · · · · · · 4             ·3· · · · Q· · In normal conversation, you know, we nod
·4· · · · · · · · By Ms. Franics-Williams· · · · ·43             ·4· our head, we shake our head or say uh-huh or
·5· · · · · · · · By Mr. Ball· · · · · · · · · · ·45             ·5· huh-uh, and that doesn't necessarily pick up well.
·6                                                               ·6· So try, if you remember, to answer verbally when
·7                                                               ·7· you can, okay?
·8                                                               ·8· · · · A· · Yes.
·9                                                               ·9· · · · Q· · Okay.· If there's anything that you
10                                                               10· don't remember, it's perfectly fine to say you
11                                                               11· don't remember.· If there is anything you don't
12                                                               12· know, it's perfectly fine to say you don't know.
13                                                               13· If I ask you a question and you answer the
14                                                               14· question, my assumption is going to be that that's
15                                                               15· something you do know or you do remember, okay?
16                                                               16· · · · A· · Yes.
17                                                               17· · · · Q· · Okay.· And along with that, down the
18                                                               18· road, this isn't going to be very long, but down
19                                                               19· the road, if at some point you remember something
20                                                               20· from earlier, fell free to interrupt me and say,
21                                                               21· oh, yeah, I happen to remember his name or whatever


                                       Alpha Reporting Company - 443-309-5199
                                                                                                                                YVer1f
       Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 3 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                            6 to 9
                                                  Page 6                                                        Page 8
·1· happened, okay?                                        ·1· Basically used to just help me with high kids, my
·2· · · · A· · Yes.                                        ·2· two kids.
·3· · · · Q· · At any point if you need a break, we can    ·3· · · · Q· · How old are your children?
·4· take a break.· If you want a break, that's fine,       ·4· · · · A· · My oldest two kids, they are 18 and 16.
·5· restroom, drink water, anything like that.· Do you     ·5· He was like a father figure to them.· Their father
·6· want water, by the way?                                ·6· been dead for 16 years, 17 this year.
·7· · · · A· · No, thank you.                              ·7· · · · Q· · Sorry to hear that.· Where did
·8· · · · Q· · And so this is what's called part of the    ·8· Mr. Woodson go to school?
·9· discovery process, so there are certain things that    ·9· · · · A· · I don't remember.
10· in trial might not necessarily be admissible, but      10· · · · Q· · Where did you go to school?
11· because this is what's called discovery, we are        11· · · · A· · I don't remember what school he went to.
12· trying to get information, learn additional            12· I think he got a GED if I'm not mistaken.
13· information.· There might be points at which           13· · · · Q· · How old was he when you two started
14· there's an objection, but you still have to answer     14· dating?
15· the question.· So for example if there's something     15· · · · A· · Probably around 34, 33, something like
16· in trial where I say tell me something that            16· that.
17· somebody else said, that might be hearsay and          17· · · · Q· · Okay.· And I guess in the course of your
18· Ms. Francis-Williams might have an objection that      18· relationship, with her being at some point almost
19· she puts on the record, but you would still have to    19· your soon to be mother-in-law, what was your
20· answer the question, okay?                             20· relationship with her?· How often did you see
21· · · · A· · Yes.                                        21· Ms. McDougald?

                                                  Page 7                                                       Page 9
·1· · · · Q· · I want to go back-- are you okay?           ·1· · · · A· · Every day.· We had a really good
·2· · · · A· · I just hate re-living this.· I'm ready.     ·2· relationship.
·3· · · · Q· · A long with that, I understand that, I      ·3· · · · Q· · Do you two still have a good
·4· really do appreciate your coming in and talking to     ·4· relationship?
·5· me today.· I want to get all of the information I      ·5· · · · A· · Not really.
·6· can to figure out where we are with it.                ·6· · · · Q· · Why is that?
·7· · · · · · ·Let's -- one second.· What's your           ·7· · · · A· · Just a lot of stuff took place when I
·8· relationship with Ms. Verdessa McDougald?              ·8· lost Tyree or whatever.· Just had a falling out, a
·9· · · · A· · I was engaged to her son, Tyree Woodson.    ·9· misunderstanding and she basically took things that
10· · · · Q· · Approximately when did you first meet       10· was from my fiance that I never recovered back, so
11· with Mr. Woodson?                                      11· that's it.· I never recovered that.
12· · · · A· · I had been with Mr. Woodson for six         12· · · · Q· · So I want to like take you up to around
13· years before he got killed, six and a half years.      13· the period when Mr. Woodson died.· Obviously at
14· · · · Q· · Do you have any children together?          14· some point before that there was an incident in
15· · · · A· · No.                                         15· which he was shot; is that correct?
16· · · · Q· · Did he have any other children?             16· · · · A· · Yeah, we both were shot.
17· · · · A· · No.                                         17· · · · Q· · That was my understanding of it.· Can
18· · · · Q· · Okay.· What did Mr. Woodson do for a        18· you walk me through what happened with that?
19· living?                                                19· · · · A· · We went to Franklin to the McDonald's to
20· · · · A· · He was going to school.· He was, he         20· go get some food for us and the kids and we pulled
21· basically, he just do errands or something.            21· up at my apartment on Highland and Franklintown


                                  Alpha Reporting Company - 443-309-5199
                                                                                                                         YVer1f
        Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 4 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                          10 to 13
                                                    Page 10                                                    Page 12
·1· Road.· So we, he parked the car, I lived in a              ·1· who shot you?
·2· apartment, we to walk through the split.· It was           ·2· · · · A· · No. I remember being at the hospital and
·3· like a club on the right-hand side, Pearl's Place          ·3· two officers came to the hospital.· Actually I was
·4· was opened up, like music and everything.· We get          ·4· asleep at first, but I heard like a whole
·5· out the car.· I'm carrying the sodas, he carrying          ·5· conversation going on in the hospital.· I just
·6· the food.· Once he parked the car, we walked               ·6· remember opening my eyes up and Tyree was just
·7· through the split, I was this close to my apartment        ·7· standing right there crying.· And the officers was
·8· complex when I heard gun shots.                            ·8· telling him that you need to let your fiance know
·9· · · · Q· · What do you mean by this close?                 ·9· that we know who shot y'all, it was supposed to
10· · · · A· · Like from my apartment, actually going          10· have been your cousin and they know basically--
11· into my apartment complex before we were shot,             11· they was telling him that they know who shot us and
12· before I heard gunshots.· My back is facing the            12· if we wanted to be protected, to go under
13· street.· Once we walked through the split, I heard         13· protective custody, that Tyree had to testify that
14· gunshots.· Like I didn't even know I was shot. I           14· it was the guy they were saying that shot us.· But
15· got shot three times.· I had seen Tyree had blood          15· we never seen the guy, so there was no point to go
16· on his foot or whatever.· He had picked me up and          16· to court to testify to say this is the guy that
17· put me in the apartment complex and called for my          17· shot us.
18· son, and my son, he called 911.· All I remember is         18· · · · Q· · Did you--
19· that I passed out three times before the ambulance         19· · · · A· · They came to the hospital more than one
20· came and the third time that I passed out, I was in        20· time since I had been there.
21· Tyree arms, like just bleeding everywhere.· Like it        21· · · · Q· · Who were those officers?

                                                     Page 11                                                   Page 13
·1· was neighbors and stuff coming outside.· My kids           ·1· · · · A· · I don't know their names offhand.· It
·2· were coming out.· Actually he was on his way to put        ·2· had been six years.
·3· me in his car before the ambulance pulled up to get        ·3· · · · Q· · Do you remember anything about what they
·4· ready to take me to the hospital.· All I remember          ·4· looked like?
·5· is that I just woke up in the hospital hours later,        ·5· · · · A· · I just know that they worked at
·6· like under all of these lights.· He was on his way         ·6· Southwest District.· Prior, before me meeting Mr.
·7· there.· Well, he got there, he was in a wheelchair         ·7· Woodson, he used to always get harassed by three
·8· and he had got shot in his foot.· Basically I was          ·8· officers from Southwest District.· Like pulled
·9· in the hospital for a while until I got discharged         ·9· over, get his money took, they would lock him up.
10· and I started staying at Ms. Verdessa house.               10· And then when I was at the hospital, I remember
11· · · · Q· · Where were you shot?                            11· being at the hospital and being harassed.· Since I
12· · · · A· · I was shot in my back three times.              12· have been in the hospital, like I was the one who
13· · · · Q· · What was the recovery process for you?          13· pulled the trigger on someone, not being treated
14· · · · A· · Well, when I was in the hospital, I had         14· like the victim.
15· a morphine tube that was sewed in my side.· I was          15· · · · Q· · Do you know the names of the officers?
16· under medication.· I couldn't leave the hospital           16· · · · A· · I don't know their names.· I just know I
17· bed until I got discharged from the hospital.              17· seen them plenty of times.· I lived on Highland
18· · · · Q· · And were you actually able to see the           18· Street, across from where Tyree used to be at.· So
19· person who shot at you?                                    19· I just know that a couple of times, since I have
20· · · · A· · I got shot in my back.                          20· been dating with him and prior before that, I got a
21· · · · Q· · Did you ever talk to Mr. Woodson about          21· whiff of what they were doing.· His mother was


                                    Alpha Reporting Company - 443-309-5199
                                                                                                                         YVer1f
        Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 5 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                 14 to 17
                                                     Page 14                                                            Page 16
·1· letting me know that they had been harassing him            ·1· a lawyer.· Well, he had the lawyer and I basically
·2· prior before me even dating him.                            ·2· met-- his mother was just like meeting up with the
·3· · · · Q· · And the cousin you are referring to, is          ·3· lawyer and like had the lawyer for real.· And then
·4· that Mr. McDougald?                                         ·4· he took it to trial.· And then I remember them
·5· · · · A· · Yes.                                             ·5· postponing the trial a couple times before he even
·6· · · · Q· · Have you had any interactions with him           ·6· got into court for trial, and I would say the trial
·7· at all?                                                     ·7· probably went on for a couple of days and then he
·8· · · · A· · I mean I met him before, I have been             ·8· was found not guilty.· When he was found not
·9· around him.· He was dating a girl that lived in an          ·9· guilty, his mother was like doing like a little
10· apartment across from my house.· I used to help             10· dance and was like praying and stuff when there was
11· feed their kids basically before, around the time           11· like all of these officers sitting like outside of
12· before when I started talking to Tyree Woodson.             12· the courtroom.· I remember one officer, when he
13· · · · Q· · Once you started talking to Tyree, what          13· was-- when we was coming out, one officer was like
14· was his relationship with his cousin,                       14· they going to get him one way or another.
15· Mr. McDougald, like?                                        15· · · · Q· · What is that officers name?
16· · · · A· · I mean family is family.· I mean when            16· · · · A· · I don't know the officers by name. I
17· there used to be holidays and stuff like that, we           17· never had an account with the officers for me to
18· all be around each other.· And like he used to help         18· even know their names.
19· feed him and like give him clothes and stuff like           19· · · · Q· · How long was he held from the arrest to
20· that.· At first they had a good relationship.· And          20· his actually, when he got off for the not guilty?
21· then, I don't know, once Tyree got locked up, when          21· · · · A· · How long was he locked up before he got

                                                      Page 15                                                         Page 17
·1· he came home, I don't know, he was like he just             ·1· out?
·2· trying to get himself together.· He not really              ·2· · · · Q· · Yes.
·3· trying to hang around people and stuff like that.           ·3· · · · A· · I would say probably like almost a year.
·4· So he was basically staying home with me and my             ·4· · · · Q· · Where was he held during that time?
·5· kids, and like we would go and see his mother and           ·5· · · · A· · He was-- what jail was he in?
·6· do little stuff like take the kids out and do stuff         ·6· · · · Q· · Was it Jessup pretrial?
·7· like that.                                                  ·7· · · · A· · Huh-uh.· He was -- I don't remember, but
·8· · · · Q· · When approximately did Mr. Woodson get           ·8· it wasn't Jessup or nothing like that.· He wasn't
·9· locked up?                                                  ·9· shipped out.
10· · · · A· · I don't remember the date or the year.           10· · · · Q· · It was in the city?
11· Which incident are you talking about, the incident          11· · · · A· · Uh-huh.
12· where he was killed, or the incident before?                12· · · · Q· · Was it the Baltimore Detention Center or
13· · · · Q· · Before that.                                     13· do you remember?
14· · · · A· · I sent him to the market.· It was around         14· · · · A· · I don't remember what jail it was, but I
15· Christmas time.· I sent him to the market to get            15· used to go visit him.· But, like I said, that was
16· some seasoning.· All I know is that people were             16· six years.· I know when he was incarcerated, we had
17· calling my phone saying that Tyree was in a high            17· got a phone call after he been locked up for a
18· speed chase with the police.· Like the police were          18· couple of months, that he had got assaulted over
19· chasing behind his car down Westside Shopping               19· the jail where a CO had, where he was jumped by
20· Center, like crashing into the car.· And I had got          20· nine or 10 guys.· They beat him up and stuff.
21· a phone call that he was arrested and I had got him         21· · · · Q· · Do you know anything about who that CO


                                     Alpha Reporting Company - 443-309-5199
                                                                                                                                  YVer1f
        Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 6 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                         18 to 21
                                                  Page 18                                                     Page 20
·1· was?                                               ·1· get dressed and I came downstairs and I sat on the
·2· · · · A· · No.                                     ·2· couch.· When I sat on the couch, I was just asking
·3· · · · Q· · Do you know anything about who the      ·3· her like where Tyree was at and she basically was
·4· people in the jail were?                           ·4· saying-- she was in the kitchen making coffee.· And
·5· · · · A· · No.                                     ·5· Tyree had left his reading glasses in the house, so
·6· · · · Q· · While Mr. Woodson was in jail, did he   ·6· she basically was walking to the door to go tell
·7· pick up any affiliation with the Black Gorilla     ·7· them she was leaving his glasses, and when she went
·8· Family?                                            ·8· to the door, it was like all of these officers out
·9· · · · A· · No, not that I'm aware of.              ·9· there and they was checking him and they had
10· · · · Q· · Once he got out of jail, did he pick up 10· knocked his little walker thing down that he was
11· any affiliation with the Black Gorilla Family?     11· walking with on the ground.· And she said they was
12· · · · A· · No.· I wasn't aware of it if he did.    12· checking him and they put him in an armored car.
13· · · · Q· · Were you ever aware of any affiliation  13· So by the time I got downstairs, he was already
14· with Mr. McDougald, Mr. Woodson's cousin, with the 14· gone.· I never seen him after that.
15· Black Gorilla Family?                              15· · · · Q· · Let me step back for a moment.· You said
16· · · · · · ·MS. FRANCIS-WILLIAMS:· Objection.       16· he had like a walker thing?
17· · · · A· · I don't know about nothing like that. I 17· · · · A· · Yeah.· So he had got shot in his foot.
18· don't know what his relationship is with the Black 18· He had like a little blue shoe on that got the toes
19· Gorilla Family.                                    19· that come out, that snap over.· So he had like a
20· · · · Q· · Prior to Mr. Woodson's death, like on   20· little walker thing that he was walking with.· At
21· that day, when were you first made aware that he   21· first he was on crutches when he first got

                                                  Page 19                                                      Page 21
·1· had been picked up by the police?                   ·1· discharged, and then I guess when he went for his
·2· · · · A· · Well, actually, I was in the house       ·2· little outpatient appointment, they had gave him
·3· asleep.· Ms. McDougald had came upstairs and woke ·3· the little walker thing.
·4· me up and she told me I had to get dressed because ·4· · · · Q· · And did he have the same, it's like a--
·5· it was police's, it was officers downstairs and     ·5· you said it's like a, not a cast fully, but like--
·6· they was coming to search our home.· They had a     ·6· · · · A· · No, he had a shoe on, the blue shoe that
·7· warrant.· By the time she helped me get dressed     ·7· they put on your feet that have the two snaps on
·8· because I was--· by the time she helped me get      ·8· there with the toes that hang out.· That's the shoe
·9· dressed and I came downstairs--· well, can I go     ·9· that he had on when he got discharged from the
10· back real quick?                                    10· hospital and that's the shoe that he continued to
11· · · · Q· · Sure.                                    11· wear.· So I seen the shoe that they put on the
12· · · · A· · So that morning before he left out, I    12· news.· That is not the shoe that he was wearing.
13· was asleep in the bed and he actually woke me up,   13· · · · Q· · Okay.· That's different than the one
14· gave me a kiss on my forehead and was basically     14· that you recall?
15· telling me that he had an appointment, that he      15· · · · A· · Yes.
16· would see me later when he come back.· So I would 16· · · · Q· · Does it go over his actual shoe--
17· say probably like 20 minutes after that, his mother 17· · · · A· · No.
18· had came and woke me up and was like basically      18· · · · Q· · -- or just--
19· telling me I had to get dressed because it was like 19· · · · A· · Basically he had his foot inside of the
20· all of these officers downstairs, they had a search 20· shoe.· You could see his socks and his toes hanging
21· warrant to search our premises.· So she helped me   21· through the top part, and the other foot had a


                                   Alpha Reporting Company - 443-309-5199
                                                                                                                         YVer1f
        Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 7 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                22 to 25
                                                       Page 22                                                       Page 24
·1· regular shoe on.· So it was like one of those blue           ·1· somebody.
·2· little slippers, one of them blue shoes that you             ·2· · · · Q· · Did Mr. Woodson ever talk about who he
·3· snap over when you hurt your foot that they give             ·3· thought might have shot you two?
·4· you at the hospital.                                         ·4· · · · A· · Never.
·5· · · · Q· · What was Mr. Woodson's mood I guess from          ·5· · · · Q· · Did you ever talk about who you thought
·6· the period that he and you were shot, to the, I              ·6· might have shot you two?
·7· guess his last day, the day that he was taken away           ·7· · · · A· · No.· I didn't think that it would be
·8· that day?                                                    ·8· like somebody that we knew that would shoot us.
·9· · · · A· · Well, basically since I was in the                ·9· Around that area where we live at, there's a lot of
10· hospital-- and it's like at first when I got to the          10· shooting and stuff goes on around there.· So I
11· hospital, when I was there, he was laying there, it          11· didn't know nothing about nothing until the
12· was like he just was like just upset more than               12· officers came to the hospital and told me that it
13· anything that that happened, that we got shot and            13· was him who shot me.
14· stuff.· And then it didn't make it no better with            14· · · · Q· · Did Mr. Woodson ever talk to
15· the police coming there every single day while he            15· Mr.McDougald about it afterwards?
16· was there.· It was to the point where as though              16· · · · A· · Never.· He was at the hospital with me
17· they took my property.· They took my property when           17· every day.· When he wasn't there, he might leave
18· I had got shot, a couple of days after I got shot            18· for a couple minutes to take my kids and go get
19· from the University Shock Trauma.· I was asking              19· food or go do something like that.· Go pick them up
20· them to get my property when I was getting                   20· to bring them to the hospital to come see me and
21· discharged from the hospital, and they told me that          21· drop them back off to where they were staying at.

                                                     Page 23                                                          Page 25
·1· the officers had left, that they took my property            ·1· Other than that, he stayed at the hospital with me.
·2· to Southwest District so that me and Tyree Woodson           ·2· · · · Q· · Do you know if he ever talked to anyone
·3· can have a reason to have to come down there,                ·3· else, you know, about Mr. McDougald?
·4· because they wanted to talk to him for questioning.          ·4· · · · A· · No, never.
·5· · · · Q· · What property did they take?                      ·5· · · · Q· · So going back to the day he passed away,
·6· · · · A· · They took my engagement ring, my wedding          ·6· you said he left that morning and then the next
·7· ring, my earrings, my necklace.· I can't recall              ·7· thing you know, Ms. McDougald is sort of waking you
·8· what else they took.                                         ·8· up and saying, hey, the police are here, they're
·9· · · · Q· · So that the bag of property that you had          ·9· searching the house?
10· when you were admitted?                                      10· · · · A· · She was like TT, because they call me
11· · · · A· · Yeah.· They took my clothes and all of            11· TT, she was like TT, come here baby, get up, we got
12· that type of stuff.                                          12· to get up and come down stairs, you got to get
13· · · · Q· · So you said he was sort of upset about            13· dressed.· So I am like what's going on, where Tyree
14· being shot?                                                  14· at?· And she like it's a whole bunch of officers
15· · · · A· · I wouldn't say he was upset.· He was              15· downstairs with a search warrant, you have to get
16· just mad that we got shot basically and then just            16· dressed and come downstairs, you can't be up here
17· basically couldn't believe that it happened. I               17· while they searching.
18· wouldn't say upset, was in disbelief that we got             18· · · · · · ·So basically she helped me put me stuff
19· shot.· And then it just didn't make the situation            19· on and I came downstairs and sat on the couch while
20· no better with the police coming to the hospital             20· they came upstairs and did there search.
21· every single day, harassing us like we shot                  21· · · · Q· · Did Ms. McDougald tell you anything


                                     Alpha Reporting Company - 443-309-5199
                                                                                                                                YVer1f
        Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 8 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                26 to 29
                                                      Page 26                                                         Page 28
·1· about what the police said when they picked up Mr.          ·1· upstairs.· They was in there for a minute, they was
·2· Woodson?                                                    ·2· upstairs, and then they came downstairs and she was
·3· · · · A· · All I know was that she was like they            ·3· asking them-- they was like they found some stuff,
·4· had a search warrant, but then when me and her were         ·4· and she was asking them what did they find.· They
·5· talking or whatever, she was like, when she read            ·5· wouldn't show her what they found.· And then the
·6· the search warrant, it was basically saying that            ·6· next thing I know, they cleared up--· when they
·7· they had a search warrant to come search her house          ·7· went upstairs, they came downstairs, they never
·8· because he was supposed to have shot somebody.              ·8· identified what they had found upstairs or nothing.
·9· · · · Q· · In terms of when Mr. Woodson left that           ·9· All I know is they was like doing a whole bunch of
10· morning and the police were there, did she tell you         10· whispering.· The ones who was upstairs searching
11· what, if anything, they said to him?                        11· was like pulling the other ones out on the porch,
12· · · · A· · Basically she just said-- well, I told           12· and they basically were saying they found some
13· you she was in the kitchen making coffee, and he            13· evidence and stuff in there, but they would not
14· left his glasses in the kitchen, because I guess            14· disclose to us what they had found.· They never
15· they was in the kitchen talking like they do every          15· showed-- they never said nothing to us about what
16· morning.· This is like a normal thing with them.            16· they found.
17· So like they drink coffee and we might have a               17· · · · Q· · And they left after that point?
18· little conversation and eat breakfast, but they             18· · · · A· · Uh-huh, yes.
19· drink coffee and do that, mother-son or whatever,           19· · · · Q· · At some point during this day-- so this
20· or I might be down there.· But she said she was             20· was basically the morning he leaves, pretty much
21· making him some coffee and he forgot the glasses,           21· early morning when the police are in there doing

                                                    Page 27                                                           Page 29
·1· so she was going to the front to go tell him that           ·1· the search, at some point does Mr. Woodson contact
·2· he left his glasses in there.· Basically the                ·2· you?
·3· officers was checking him at the car.· It wasn't a          ·3· · · · A· · So I was downstairs basically crying,
·4· police car, it was an unmarked car.· But when I had         ·4· just trying to think out what was going on. I am
·5· like glanced out the door or whatever, when I came          ·5· just sitting right here, I have just been shot,
·6· downstairs like, I seen the officer was standing            ·6· I'm under medication.· He is taking me to my
·7· right there with like khaki pants on.· By the time          ·7· appointments.· He is helping me take care of my
·8· I got downstairs, he was already gone.· So I don't          ·8· kids.· At this point it's just everything rushing
·9· see what happened.                                          ·9· through my head.· So when the phone had rung,
10· · · · Q· · Describe sort of what was happening              10· Ms. McDougald had answered the phone and I was
11· during the search of your house.                            11· downstairs on the couch.· She basically was like
12· · · · A· · It's not my house.                               12· TT, Tyree wants you.· And I am like-- she comes
13· · · · Q· · Is it Ms. McDougald's house?                     13· down, meets me at the steps or whatever, I get the
14· · · · A· · Basically, uh-huh.· I was basically              14· phone.· So I'm talking to him on the phone.· When I
15· sitting on the couch.· Basically they came in, they         15· looked at the phone, it was like, it was my cell
16· were saying more stuff or whatever to her.· And I           16· phone number.· I had the cell phone that was in my
17· think she got into a fuss with one of them or               17· name.· We both had cell phones.· So it popped up
18· something.· Basically it was like basically tearing         18· with my name on the caller ID.· So I am like this
19· her whole upstairs up.· Basically were saying               19· is weird, he locked up, why is he calling on his
20· something about they looking for a gun, this and            20· cell phone?· So the whole time that I'm on the
21· that, and that's it.· All I know is they were               21· phone talking to him, it's like, he was like hello,


                                     Alpha Reporting Company - 443-309-5199
                                                                                                                                YVer1f
        Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 9 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                         30 to 33
                                                    Page 30                                                   Page 32
·1· I was like hello, what's going on?· I am crying,          ·1· · · · A· · It's like-- I'm sorry.
·2· trying to figure out why they locked him up, what's       ·2· · · · Q· · Go ahead.
·3· going on.· They had him down there for questioning,       ·3· · · · A· · It's like at first when he was talking
·4· they trying to say that he shot somebody.· Then I         ·4· on the phone, it was just like a regular
·5· hear a whole bunch of noise in the background, like       ·5· conversation, like any other time when he get
·6· people was talking.· And then he was like--· there        ·6· locked up.· At first I didn't like really hear--
·7· was just like a whole bunch of yelling and stuff.         ·7· like I heard people talking in the background, but
·8· I heard probably about two or three other voices          ·8· wasn't like screaming and shouting at first until
·9· besides Tyree voice that was in the room with him.        ·9· we started getting into the middle of the
10· And I keep hearing him.· Just basically it's a            10· conversation.· His voice was like I am going to
11· conversation going on on the other side of the            11· call you when I get to Central Booking's, like a
12· phone, and I am on the phone listening, it's him          12· regular routine thing for when he is locked up.
13· talking.· He is talking back to the police's,             13· So it didn't dawn on me to think nothing was
14· telling them that they wrong, he didn't do nothing,       14· happening until he started crying and stuff and I
15· here we go again, this type of stuff.· And then I         15· was crying, and then he was like I just want to let
16· just keep hearing yelling and I am asking him what        16· you know if something happens to me, I want you to
17· am I supposed to do, what's going on?· So he was          17· know that I love y'all.· And then I heard yelling
18· like I'm going to call you when I get to Central          18· again in the background and then the phone hung up.
19· Booking's.· And then it's still like conversation         19· I didn't speak with him no more since then.
20· being talked to in the background.· And then the          20· · · · Q· · So he told you he was going to call you
21· next thing I know, Tyree's voice is just like--           21· once he got to Central Booking?

                                                    Page 31                                                   Page 33
·1· when I started crying and stuff, when I was talking       ·1· · · · A· · Uh-huh, yes.
·2· to him, it was like he was crying, and basically he       ·2· · · · Q· · You talked about the one case that he
·3· just was like here we go again.· They trying to say       ·3· had where he was locked up for a period of time.
·4· that he shot somebody, he was crying, I was crying,       ·4· Did he have any other cases that he dealt with
·5· and then the next I know, I hear the officers or          ·5· while you two were together?
·6· whatever yelling in the background.· Then he was          ·6· · · · A· · Not that I know of.
·7· telling me like if something happens to me, I just        ·7· · · · Q· · And you said he said something like
·8· want to let you know that I love y'all.· And then I       ·8· basically here we go again?
·9· heard screaming again and then the phone hung up.         ·9· · · · A· · Yes.· It's history with Southwest
10· · · · Q· · So when you are talking to him, you're         10· District officers and Tyree.· Not just Tyree, but
11· under the emotion of having recently been shot, the       11· other people that he hung with also.
12· craziness of the house being searched, you are--          12· · · · Q· · The way you took it was he was going to
13· · · · A· · Just not knowing what was going on,            13· have to go through this process again?
14· period.                                                   14· · · · A· · Yes, sir, like a regular routine thing.
15· · · · Q· · And so you are emotional and when you          15· It didn't dawn on me to think that, oh, that would
16· talk to him, he starts to get emotional along with        16· be the last time I would talk to him.· So after we
17· you, sort of sympathy for you; is that right?             17· got off the phone and stuff like that, the family
18· · · · · · ·MS. FRANCIS-WILLIAMS:· Objection.              18· and stuff was calling on the phone, they said they
19· · · · Q· · You can answer.                                19· seen something on the news that somebody was
20· · · · A· · Could you repeat that again?                   20· supposed to had got shot in the police station or
21· · · · Q· · So you are emotional--                         21· something like that.· His mother was in the


                                   Alpha Reporting Company - 443-309-5199
                                                                                                                        YVer1f
       Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 10 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                  34 to 37
                                                        Page 34                                                        Page 36
·1· bathroom when I answered the phone.· So I get to              ·1· to him in that phone call, there wasn't a feeling
·2· calling her in the room.· They was asking me like             ·2· that you had, even knowing him for that time, that
·3· please tell me that's not Tyree.· It's a guy with             ·3· he was going to hurt himself?
·4· Tyree same age that supposed to had got shot at the           ·4· · · · A· · Never.· It never clicked in my mind.
·5· police station.· Keep in mind, I wasn't watching              ·5· · · · Q· · Was there anything about hearing his
·6· the news.· So it was all new to me.· And then his             ·6· voice or the way he was saying, not specifically
·7· mother had came there, she cut the news on.· Nobody           ·7· what he said, but the way he was saying what he
·8· never came to his mother house to let us know that            ·8· said, that made you, knowing him for six years,
·9· that was Tyree.· His mother went to the police                ·9· believe that he was going to hurt himself?
10· station and that's how they found out that it was             10· · · · A· · Never, not once.· Tyree, the type of
11· supposed to be him.                                           11· person that he was, he was a family oriented type
12· · · · Q· · At any point prior to the date of his              12· person.· Like he was a stand-up type of guy.· Like
13· death, did Mr. Woodson express anything about fear            13· everybody in the community loved him, his family
14· for his safety?· I mean obviously you two were                14· loved him, my family loved him, my friends loved
15· shot.                                                         15· him.· It's no way in the world that Tyree could
16· · · · A· · If there's something like that going on,           16· have killed himself in no police station.· It's no
17· he is the man, he not going to tell me if he afraid           17· way in the world.· And it's been six years, it took
18· of his safety or something like that.· He just                18· six years for this to have to be coming up and I
19· wasn't acting like himself, like paranoid, like               19· just feel like he just another black man and people
20· thinking stuff was going--· just not himself, just            20· can just get away with doing whatever they want to
21· like looking over his shoulder every time we come             21· do and just sweep stuff under the rug.· Me and

                                                     Page 35                                                            Page 37
·1· out the door and stuff like that since we got shot.           ·1· Tyree were engaged to get married that same year
·2· The regular thing that somebody would go through              ·2· he got killed.· There is no way in the world he
·3· once they have been shot.· Nothing out of the                 ·3· would have committed suicide.
·4· ordinary.                                                     ·4· · · · Q· · Before his death, was there anything in
·5· · · · Q· · Do you know if he carried a firearm?               ·5· terms of any gang, not only the Black Gorilla
·6· · · · A· · Never had a gun.· Tyree lived with me.             ·6· Family, any gang affiliation that he ever mentioned
·7· His property and stuff was at my house.· I would              ·7· to you?
·8· know if he had a gun.                                         ·8· · · · A· · No.
·9· · · · Q· · While you were on the phone with him,              ·9· · · · Q· · Any concern with any gang affiliation?
10· did he say anything about hurting himself?                    10· · · · A· · No.
11· · · · A· · Never.· I want to just go on record by             11· · · · Q· · Prior to you and Mr. Woodson being shot,
12· saying that I have been with Tyree for six and a              12· did he ever express a concern that somebody would
13· half years.· He don't have no type of mental                  13· hurt him?
14· problems.· There's no way in this world that he               14· · · · A· · No.
15· would even think that, he would commit suicide or             15· · · · Q· · Obviously you've lived through it.· Is
16· do anything like that.· When I was in the hospital,           16· there anything you reviewed before today to help
17· he had the keys to my apartment.· He was alone by             17· you with--
18· himself and my kids was not there.· If he wanted to           18· · · · A· · I didn't have to.· This is something
19· commit suicide, why would he go to a police station           19· that traumatized me for over six years.· My fiance
20· to do it?                                                     20· was ripped from me and tooken from me and my kids.
21· · · · Q· · And knowing him for six years, talking             21· There is no way in the world I have to go over it.


                                      Alpha Reporting Company - 443-309-5199
                                                                                                                                  YVer1f
       Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 11 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                              38 to 41
                                                     Page 38                                                       Page 40
·1· That stuck with me for six years.                           ·1· to court for somebody else's court that was
·2· · · · Q· · When you were on the phone with                  ·2· around-- when the boy got shot by our way, Tyree
·3· Mr. Woodson, did it sound like it was a speaker             ·3· was actually coming out the carryout store and he
·4· phone, or could you tell?                                   ·4· knew the guy.· So he was like standing right there
·5· · · · A· · He sounded like he was on a regular              ·5· with the guy until like the ambulance and stuff
·6· phone.· It was our phone.· You could tell the               ·6· came.· So he had the guy blood and stuff all over
·7· difference, whether you are on a speaker or you are         ·7· him.· It was somebody that he hung out with.· And
·8· just on a regular conversation.                             ·8· they were basically trying to come, they was coming
·9· · · · Q· · So it didn't sound like you were on a            ·9· to get him for court while he was locked up.· They
10· speaker phone?                                              10· tried to take him to court for somebody else, that
11· · · · A· · Huh-uh, no.· I just thought it was weird         11· had to do with that shooting, that he had nothing
12· because like all the time, any other time that              12· to do with.
13· Tyree get locked up, it's like I get a phone call           13· · · · Q· · Do you know if he testified in that
14· from him from the jail.· I never got a chance to            14· case?
15· talk to Tyree ever, not one time when he been               15· · · · A· · I couldn't tell you, I don't know.
16· locked up-- when he first get locked up, I never,           16· · · · Q· · Did he ever express being worried about
17· ever talked to him on a cell phone.· Not ever. I            17· testifying in that case?
18· just thought it was kind of weird that when I               18· · · · A· · No, he never told me nothing about
19· looked at the caller ID, he called from the cell            19· testifying in it.· I know a couple of times, like
20· phone, and he is in custody, and he is calling from         20· way before we even got shot, like the summertime we
21· his cell phone.· It just didn't make sense to me.           21· would be outside, just standing outside, or we

                                                      Page 39                                                       Page 41
·1· · · · Q· · About how many times had he been locked          ·1· might be in a car riding somewhere, the police
·2· up before, if you recall?                                   ·2· would just pull him over.· One time, well, we
·3· · · · A· · Well, since I have been with him, I              ·3· pulled you over because the taillight was knocked
·4· would say probably two or three times.                      ·4· out, and then the whole time there was nothing
·5· · · · Q· · And either of those cases were dropped           ·5· wrong with his taillight.· And they would like take
·6· or he beat all of those cases?                              ·6· money from him and stuff like that and don't lock
·7· · · · A· · Uh-huh, yes.                                     ·7· him up.· I done witnessed that a couple of times.
·8· · · · Q· · Other than what you described of just            ·8· · · · Q· · What did Mr. Woodson do for a living?
·9· like his relationship with some of the officers at          ·9· · · · A· · What you mean, what did he do for a
10· Southwest District, was there any specific concern          10· living?· He went to school.· Other than that, he
11· he had, that he expressed to you about being                11· didn't work.
12· charged with anything?                                      12· · · · Q· · So did you basically support the
13· · · · A· · Can you explain that again?                      13· household or how did that go?
14· · · · Q· · You said generally he was being harassed         14· · · · A· · I worked for Peter Angelos's law firm
15· by officers at the Southwest District.· Other than          15· for six and a half years, so yeah.
16· that, did he ever express like, hey, I'm afraid I'm         16· · · · Q· · You said there was a breakdown between
17· going to be charged with this crime or that crime           17· you and Ms. McDougald, and sometimes that's just
18· or whatever else?                                           18· how family's go, you know, after a death, just
19· · · · A· · I know when he was locked up, before he          19· splitting up assets and all of that.· What's your
20· had came home, before all of this stuff had                 20· relationship, other than I guess Ms. McDougald,
21· happened, he was saying that they was dragging him          21· with the rest of Mr. Woodson's family?


                                     Alpha Reporting Company - 443-309-5199
                                                                                                                              YVer1f
      Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 12 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                      42 to 45
                                                Page 42                                                    Page 44
·1· · · · A· · Well, I talk to his brother every single   ·1· hallway, it was like three officers that were
·2· day.· He still acknowledge me as his sister-in-law.   ·2· seated outside of the courtroom, and basically they
·3· I talk to his other family members, just not his      ·3· face was just like disgust that he beat the case.
·4· mother.                                               ·4· So she was doing a prayer saying thank you and I
·5· · · · Q· · You said there were some issues with the   ·5· was like not guilty, and the officer made a
·6· property.· What property was there after his death    ·6· comment.· It was like oh, we are going to get him
·7· that I guess-- what was that issue?                   ·7· one way or another.· And they walked out the
·8· · · · A· · Well, basically we had a savings that      ·8· courthouse.
·9· was at his grandmother house at the safe.· His        ·9· · · · Q· · Do you know if Mr. Woodson took that as
10· grandmother cleared the whole safe out.· She took     10· a threat that somebody would get him or hurt him?
11· his wedding ring that I paid for.· She kept a lot     11· · · · A· · Yes.
12· of things that were sentimental that I was not able   12· · · · Q· · Now, you described knowing him a good
13· to recover.· Basically I was treated like I was       13· while before his passing?
14· just a girlfriend, so.                                14· · · · A· · Yes.
15· · · · Q· · Is there anything that I haven't asked     15· · · · Q· · Could you describe if there was a
16· that you think might be helpful towards-- you know,   16· distinction between his tone when you first got on
17· anything that I haven't mentioned that you think      17· the phone the day that he passed, to when the
18· might be helpful towards me understanding exactly     18· conversation closed?· Was there any change in his
19· what happened that day?                               19· tone?
20· · · · A· · No, because I'm still trying to piece it   20· · · · A· · Yeah.· Like I said, towards the middle
21· together to figure out what happened that day. I      21· of the call, he was like crying and like, just like

                                                Page 43                                                    Page 45
·1· just know that whatever happened, it was foul         ·1· disturbed.· I could tell that it probably was
·2· play.· There is no way in the world possibly that     ·2· something going on.· But one thing about Tyree,
·3· he would have killed himself, and I know that for a   ·3· like when there is stuff going on like that, he try
·4· fact.                                                 ·4· to keep me from harm's way.· Like certain stuff he
·5· · · · · · ·MR. BALL:· I don't have anything           ·5· not even going to discuss with me about.· But
·6· further.· Ms. Francis-Williams might have follow-up   ·6· certain things, like if he feels like it need to be
·7· questions.· I'm not sure.                             ·7· talked about, then we will talk about it.
·8· · · · · · ·MS. FRANCIS-WILLIAMS:· Just very           ·8· · · · Q· · Would you describe the phone call ending
·9· briefly.                                              ·9· abruptly or suddenly?
10· · · · · · ·EXAMINATION BY MS. FRANCIS-WILLIAMS:       10· · · · A· · Suddenly, like rushed off.
11· · · · Q· · You testified on direct-- well, the        11· · · · · · ·MS. FRANCIS-WILLIAMS:· No further
12· question was did Tyree ever express a concern that    12· questions.
13· someone would hurt him.· Then you also described an   13· · · · · · ·MR. BALL:· One follow-up from that.
14· incident after court when an officer made a           14· · · · · · ·EXAMINATION BY MR. BALL:
15· statement that we are going to get you or something   15· · · · Q· · When you say that he tries to hold
16· of that fact?                                         16· certain stuff, the typical idea of like a man being
17· · · · A· · Yes.· So his mother was doing like,        17· the man, the sort of rock of a family, is that what
18· saying her little prayer because she really into      18· he was typically like?
19· church or whatever.· So basically we was keep         19· · · · A· · Yes.
20· coming out to this trial every single day, and when   20· · · · · · ·MR. BALL:· That is all I have.
21· they found him not guilty, we was coming out the      21· · · · · · ·MS. FRANCIS-WILLIAMS:· No further


                                 Alpha Reporting Company - 443-309-5199
                                                                                                                     YVer1f
       Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 13 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                      46 to 48
                                                        Page 46                                                            Page 48
                                                                  ·1· STATE OF MARYLAND, COUNTY OF CARROLL:
·1· questions.
                                                                  ·2· · · · I, Richard D. Baker, Jr., a Notary Public in
·2· · · · · · ·MR. BALL:· You have a right to-- there
                                                                  ·3· and for the State of Maryland, County of Carroll,
·3· is sort of two ways you can go about it.· You can
                                                                  ·4· do hereby certify the within named Tahesha Juanita
·4· actually read the transcript and sign off on it, or
                                                                  ·5· White personally appeared before me at the time and
·5· you can waive the reading of the transcript and               ·6· place herein set out and, after having been duly
·6· sign off on it.· If you read it, you have an                  ·7· sworn by me according to law, was interrogated by
·7· opportunity to go through and if there's something            ·8· counsel.
·8· that is not exactly what you said, you can correct            ·9· · · · I further certify that the examination was

·9· it.· Otherwise, you can say I think that he has               10· recorded stenographically by me and then

10· been taking everything down correctly and you can             11· transcribed from my stenographic notes to the

11· waive that.· That's your choice.                              12· within typewritten matter in a true and accurate
                                                                  13· manner.· I further certify that the stipulations
12· · · · · · ·THE WITNESS:· I would like to read it.
                                                                  14· contained herein were entered into by counsel in my
13· · · · · · ·(Deposition concluded at 10:40 a.m.)
                                                                  15· presence.· I further certify that I am not of
14
                                                                  16· counsel to any of the parties, nor an employee of
15
                                                                  17· counsel, nor related to any of the parties, nor in
16                                                                18· any way interested in the outcome of this action.
17                                                                19· · · · AS WITNESS my hand and notarial seal this
18                                                                · · 19th day of March, 2020, at Sykesville, Maryland.
19                                                                20

20                                                                · · · · · · · · · ·____________________________________

21                                                                21· · · · · · · · ·Richard D. Baker, Jr., Notary Public


                                                        Page 47
·1· · · · · · · · CERTIFICATE OF DEPONENT

·2

·3

·4

·5

·6

·7· · · · · · ·I hereby certify that I have read and

·8· examined the aforegoing transcript, and the same is

·9· a true and accurate record of the testimony given

10· by me.

11· · · · · · ·Any additions or corrections that I feel

12· are necessary, I will attach on a separate piece of

13· paper to the original transcript.

14

15· · · · · · · · · · ____________________________

· · · · · · · · · · · · ·Tahesha Juanita White

16

17

18

19

20

21




                                        Alpha Reporting Company - 443-309-5199
                                                                                                                                     YVer1f
       Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 14 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                              ·1

                          ahead 32:2                   basically 7:21 8:1 9:9        care 29:7
              1                                         11:8 14:11 15:4 16:1
                          ambulance 10:19 11:3                                       carried 35:5
                                                        19:14,18 20:3,6 21:19
                           40:5
 10 17:20                                               22:9 23:16,17 25:18 26:6,    carrying 10:5
                          Angelos's 41:14               12 27:2,14,15,18,19
 10:40 46:13                                                                         carryout 40:3
                                                        28:12,20 29:3,11 30:10
                          apartment 9:21 10:2,7,        31:2 33:8 40:8 41:12 42:8,
 16 8:4,6                                                                            case 33:2 40:14,17 44:3
                           10,11,17 14:10 35:17
                                                        13 43:19 44:2
 17 8:6                                                                              cases 33:4 39:5,6
                          appointment 19:15 21:2       basically-- 12:10
 18 8:4                                                                              cast 21:5
                          appointments 29:7            bathroom 34:1
                                                                                     cell 29:15,16,17,20 38:17,
                          approximately 7:10 15:8      beat 17:20 39:6 44:3
              2                                                                       19,21
                          are-- 31:12                  bed 11:17 19:13               Center 15:20 17:12
 20 19:17                 area 24:9                    black 18:7,11,15,18 36:19     Central 30:18 32:11,21
                          armored 20:12                 37:5
              3                                                                      chance 38:14
                          arms 10:21                   bleeding 10:21
                                                                                     change 44:18
 33 8:15                  around-- 40:2                blood 10:15 40:6
                                                                                     charged 39:12,17
 34 8:15                  arrest 16:19                 blue 20:18 21:6 22:1,2
                                                                                     chase 15:18
                          arrested 15:21               Booking 32:21
                                                                                     chasing 15:19
              9                                        Booking's 30:19 32:11
                          asleep 12:4 19:3,13
                                                                                     Chaz 4:13
 911 10:18                assaulted 17:18              boy 40:2
                                                                                     checking 20:9,12 27:3
                          assets 41:19                 break 6:3,4
                                                                                     children 7:14,16 8:3
              A           assumption 5:14              breakdown 41:16
                                                                                     choice 46:11
                          attorney 4:14                breakfast 26:18
 a-- 21:4                                                                            Christmas 15:15
                          aware 18:9,12,13,21          briefly 43:9
 a.m. 46:13                                                                          church 43:19
                                                       bring 24:20
 abruptly 45:9                                                                       city 17:10
                                        B
                                                       brother 42:1
 account 16:17                                                                       cleared 28:6 42:10
                          baby 25:11                   bunch 25:14 28:9 30:5,7
 acknowledge 42:2                                                                    clicked 36:4
 acting 34:19             back 9:10 10:12 11:12,20                                   close 10:7,9
                           19:10,16 20:15 24:21 25:5                  C
 actual 21:16              30:13                                                     closed 44:18
 additional 6:12                                       call 15:21 17:17 25:10        clothes 14:19 23:11
                          back-- 7:1                    30:18 32:11,20 36:1 38:13
 address 4:11,12          background 30:5,20            44:21 45:8                   club 10:3
 admissible 6:10           31:6 32:7,18                                              coffee 20:4 26:13,17,19,
                                                       called 4:2,14 6:8,11
                          bag 23:9                      10:17,18 38:19                21
 admitted 23:10
                          Baker 4:15                   caller 29:18 38:19            comment 44:6
 affiliation 18:7,11,13
  37:6,9                  Ball 4:5,13 43:5 45:13,14,   calling 15:17 29:19 33:18     commit 35:15,19
                           20 46:2                      34:2 38:20
 afraid 34:17 39:16                                                                  committed 37:3
 age 34:4                 Baltimore 17:12              car 10:1,5,6 11:3 15:19,20
                                                                                     community 36:13
                                                        20:12 27:3,4 41:1



                              Alpha Reporting Company - 443-309-5199
       Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 15 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                ·2

 complex 10:8,11,17           day 9:1 18:21 22:7,8,15      dropped 39:5                 fear 34:13
                               23:21 24:17 25:5 42:2,19,
 concern 37:9,12 39:10                                     duly 4:2                     feed 14:11,19
                               21 43:20 44:17
  43:12
                                                                                        feel 36:19
                              day-- 28:19
 concluded 46:13                                                          E
                                                                                        feeling 36:1
                              days 16:7 22:18
 contact 29:1
                                                           earlier 5:20                 feels 45:6
                              dead 8:6
 continued 21:10
                                                           early 28:21                  feet 21:7
                              dealt 33:4
 conversation 4:19 5:3
                                                           earrings 23:7                fell 5:20
  12:5 26:18 30:11,19 32:5,   death 18:20 34:13 37:4
  10 38:8 44:18                41:18 42:6                  eat 26:18                    fiance 9:10 12:8 37:19
 correct 9:15 46:8            deposition 4:15 46:13        else's 40:1                  figure 7:6 8:5 30:2 42:21
 correctly 46:10              describe 27:10 44:15         emotion 31:11                find 28:4
                               45:8
 couch 20:2 25:19 27:15                                    emotional 31:15,16           fine 4:13 5:10,12 6:4
  29:11                       Detention 17:12
                                                           emotional-- 31:21            finish 4:20,21
 couple 13:19 16:5,7          died 9:13
  17:18 22:18 24:18 40:19                                  ending 45:8                  firearm 35:5
                              difference 38:7
  41:7                                                     engaged 7:9 37:1             firm 41:14
                              direct-- 43:11
 court 12:16 16:6 40:1,9,                                  engagement 23:6              follow-up 43:6 45:13
  10 43:14                    disbelief 23:18
                                                           errands 7:21                 food 9:20 10:6 24:19
 courthouse 44:8              discharged 11:9,17 21:1,
                               9 22:21                     evidence 28:13               foot 10:16 11:8 20:17
 courtroom 16:12 44:2                                                                    21:19,21 22:3
                              disclose 28:14               examination 4:2,5 43:10
 cousin 12:10 14:3,14                                       45:14                       forehead 19:14
  18:14                       discovery 6:9,11
                                                           explain 39:13                forgot 26:21
 crashing 15:20               discuss 45:5
                                                           express 34:13 37:12          foul 43:1
 craziness 31:12              disgust 44:3                  39:16 40:16 43:12           found 16:8 28:3,5,8,12,
 crime 39:17                  distinction 44:16            expressed 39:11               14,16 34:10 43:21
 crutches 20:21               District 13:6,8 23:2 33:10   eyes 12:6                    Francis-williams 6:18
                               39:10,15                                                  18:16 31:18 43:6,8,10
 crying 12:7 29:3 30:1
                                                                                         45:11,21
  31:1,2,4 32:14,15 44:21     disturbed 45:1                              F
 current 4:11,12                                                                        Franklin 9:19
                              door 20:6,8 27:5 35:1
                                                           face 44:3                    Franklintown 9:21
 custody 12:13 38:20          downstairs 19:5,20 20:1,
                               13 25:15,16,19 27:6,8       facing 10:12                 free 5:20
 cut 34:7
                               28:2,7 29:3,11
                                                           fact 43:4,16                 friends 36:14
                              downstairs-- 19:9
             D                                             falling 9:8                  front 27:1
                              dragging 39:21
                                                           family 14:16 18:8,11,15,     full 4:8
 dance 16:10                  dressed 19:4,7,9,19 20:1      19 33:17 36:11,13,14 37:6
                               25:13,16                     41:21 42:3 45:17            fully 21:5
 date 15:10 34:12
                              drink 6:5 26:17,19           family's 41:18               fuss 27:17
 dating 8:14 13:20 14:2,9
 dawn 32:13 33:15             drop 24:21                   father 8:5




                                  Alpha Reporting Company - 443-309-5199
         Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 16 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                            ·3

                           hanging 21:20                household 41:13             killed 7:13 15:12 36:16
               G                                                                     37:2 43:3
                           happen 5:21                  huh-uh 5:5 17:7 38:11
                                                                                    kind 38:18
 gang 37:5,6,9             happened 6:1 9:18 22:13      hung 31:9 32:18 33:11
                            23:17 27:9 39:21 42:19,21    40:7                       kiss 19:14
 gave 19:14 21:2            43:1
                                                        hurt 22:3 36:3,9 37:13      kitchen 20:4 26:13,14,15
 GED 8:12                  happening 27:10 32:14         43:13 44:10
                                                                                    knew 24:8 40:4
 generally 39:14           harassed 13:7,11 39:14       hurting 35:10
                                                                                    knocked 20:10 41:3
 get all 7:5               harassing 14:1 23:21
                                                                                    knowing 31:13 35:21
 girl 14:9                                                             I
                           harm's 45:4                                               36:2,8 44:12
 girlfriend 42:14          hate 7:2                     ID 29:18 38:19
 give 4:12 14:19 22:3                                                                              L
                           head 5:4 29:9                idea 45:16
 giving 4:21               hear 8:7 30:5 31:5           identified 28:8             law 41:14
 glanced 27:5              hear-- 32:6                  incarcerated 17:16          lawyer 16:1,3
 glasses 20:5,7 26:14,21   heard 10:8,12,13 12:4        incident 9:14 15:11,12      laying 22:11
  27:2                      30:8 31:9 32:7,17            43:14
                                                                                    learn 6:12
 going-- 34:20             hearing 30:10,16 36:5        information 6:12,13 7:5
                                                                                    leave 11:16 24:17
 good 4:6,7 9:1,3 14:20    hearsay 6:17                 inside 21:19
  44:12                                                                             leaves 28:20
                           held 16:19 17:4              interactions 14:6
 Gorilla 18:7,11,15,19                                                              leaving 20:7
  37:5                     helped 19:7,8,21 25:18       interrupt 5:20
                                                                                    left 19:12 20:5 23:1 25:6
 grandmother 42:9,10       helpful 42:16,18             issue 42:7                   26:9,14 27:2 28:17
 ground 4:17 20:11         helping 29:7                 issues 42:5                 letting 14:1
 guess 8:17 21:1 22:5,7    hey 25:8 39:16                                           lights 11:6
  26:14 41:20              high 8:1 15:17                              J
                                                                                    like-- 21:5 29:12 30:6,21
 guess-- 42:7              Highland 9:21 13:17                                       32:1
                                                        jail 17:5,14,19 18:4,6,10
 guilty 16:8,9,20 43:21    history 33:9                  38:14                      listening 30:12
  44:5
                           hold 45:15                   Jessup 17:6,8               live 24:9
 gun 10:8 27:20 35:6,8
                           holidays 14:17               Juanita 4:1,10              lived 10:1 13:17 14:9 35:6
 gunshots 10:12,14                                                                   37:15
                           home 15:1,4 19:6 39:20       jumped 17:19
 guy 12:14,15,16 34:3                                                               living 7:19 41:8,10
  36:12 40:4,5,6           hospital 11:4,5,9,14,16,     just-- 21:18
                            17 12:2,3,5,19 13:10,11,                                lock 13:9 41:6
 guys 17:20                 12 21:10 22:4,11,21 23:20                  K            locked 14:21 15:9 16:21
                            24:12,16,20 25:1 35:16                                   17:17 29:19 30:2 32:6,12
               H           hospital-- 22:10                                          33:3 38:13,16 39:1,19
                                                        keys 35:17
                                                                                     40:9
 half 7:13 35:13 41:15     hours 11:5                   khaki 27:7
                                                                                    long 5:18 7:3 16:19,21
 hallway 44:1              house 11:10 14:10 19:2       kids 8:1,2,4 9:20 11:1
                            20:5 25:9 26:7 27:11,12,     14:11 15:5,6 24:18 29:8
                                                                                    looked 13:4 29:15 38:19
 hang 15:3 21:8             13 31:12 34:8 35:7 42:9      35:18 37:20                lost 9:8



                               Alpha Reporting Company - 443-309-5199
         Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 17 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                 ·4

 lot 9:7 24:9 42:11            months 17:18                 opening 12:6                  29:1,8 34:12
 love 31:8 32:17               mood 22:5                    opportunity 46:7             points 6:13
 loved 36:13,14                morning 4:6,7 19:12 25:6     ordinary 35:4                police 15:18 19:1 22:15
                                26:10,16 28:20,21                                         23:20 25:8 26:1,10 27:4
                                                            oriented 36:11
                                                                                          28:21 33:20 34:5,9 35:19
              M                morphine 11:15
                                                            outpatient 21:2               36:16 41:1
                               mother 13:21 15:5 16:2,9
 mad 23:16                                                                               police's 19:5 30:13
                                19:17 33:21 34:7,8,9 42:4
                                                                          P
 made 18:21 36:8 43:14          43:17                                                    popped 29:17
  44:5                         mother-in-law 8:19                                        porch 28:11
                                                            paid 42:11
 make 22:14 23:19 38:21        mother-son 26:19                                          possibly 43:2
                                                            pants 27:7
 making 20:4 26:13,21          Mr.mcdougald 24:15                                        postponing 16:5
                                                            paranoid 34:19
 man 34:17 36:19 45:16,17      music 10:4                                                prayer 43:18 44:4
                                                            parked 10:1,6
 market 15:14,15                                                                         praying 16:10
                                                            part 6:8 21:21
 married 37:1                                N
                                                            passed 10:19,20 25:5         premises 19:21
 Mcdonald's 9:19                                             44:17                       pretrial 17:6
                               names 13:1,15,16 16:18
 Mcdougald 7:8 8:21                                         passing 44:13                pretty 28:20
                               necessarily 5:5 6:10
  14:4,15 18:14 19:3 25:3,7,
                                                            Pearl's 10:3                 prior 13:6,20 14:2 18:20
  21 29:10 41:17,20            necklace 23:7
                                                            people 15:3,16 18:4 30:6      34:12 37:11
 Mcdougald's 27:13             neighbors 11:1
                                                             32:7 33:11 36:19            problems 35:14
 medication 11:16 29:6         news 21:12 33:19 34:6,7
                                                            perfectly 5:10,12            process 4:14 6:9 11:13
 meet 7:10                     nod 5:3                                                    33:13
                                                            period 9:13 22:6 31:14
 meeting 13:6 16:2             noise 30:5                    33:3                        property 22:17,20 23:1,5,
 meets 29:13                   normal 4:18 5:3 26:16        person 11:19 36:11,12         9 35:7 42:6

 members 42:3                  number 29:16                 Peter 41:14                  protected 12:12

 mental 35:13                                               phone 15:17,21 17:17         protective 12:13
                                             O               29:9,10,14,15,16,20,21      pull 41:2
 mentioned 37:6 42:17
                                                             30:12 31:9 32:4,18 33:17,
 met 14:8                      objection 6:14,18 18:16       18 34:1 35:9 36:1 38:2,4,   pulled 9:20 11:3 13:8,13
                                                             6,10,13,17,20,21 44:17       41:3
 met-- 16:2                     31:18
                                                             45:8                        pulling 28:11
 middle 32:9 44:20             offhand 13:1
                                                            phones 29:17                 put 10:17 11:2 20:12 21:7,
 mind 34:5 36:4                officer 16:12,13 27:6
                                                            pick 5:5 18:7,10 24:19        11 25:18
                                43:14 44:5
 minute 28:1                                                picked 10:16 19:1 26:1       puts 6:19
                               officers 12:3,7,21 13:8,15
 minutes 19:17 24:18            16:11,15,16,17 19:5,20      piece 42:20
 mistaken 8:12                  20:8 23:1 24:12 25:14                                                   Q
                                27:3 31:5 33:10 39:9,15     place 9:7 10:3
 misunderstanding 9:9           44:1                        play 43:2                    question 4:19 5:13,14
 moment 20:15                  oldest 8:4                                                 6:15,20 43:12
                                                            plenty 13:17
 money 13:9 41:6               opened 10:4                                               questioning 23:4 30:3
                                                            point 5:19 6:3 8:18 9:14
                                                             12:15 22:16 28:17,19



                                   Alpha Reporting Company - 443-309-5199
         Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 18 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                ·5

 questions 43:7 45:12          room 30:9 34:2             shooting 24:10 40:11         specifically 36:6
  46:1
                               routine 32:12 33:14        Shopping 15:19               speed 15:18
 quick 19:10
                               rug 36:21                  shot 9:15,16 10:11,14,15     split 10:2,7,13
                                                           11:8,11,12,19,20 12:1,9,
                               rules 4:17                                              splitting 41:19
               R                                           11,14,17 20:17 22:6,13,18
                               rung 29:9                   23:14,16,19,21 24:3,6,13    stairs 25:12
 re-living 7:2                                             26:8 29:5 30:4 31:4,11
                               rushed 45:10                                            stand-up 36:12
                                                           33:20 34:4,15 35:1,3
 read 26:5 46:4,6,12           rushing 29:8                37:11 40:2,20               standing 12:7 27:6 40:4,
 reading 20:5 46:5                                                                      21
                                                          shots 10:8
 ready 7:2 11:4                              S                                         started 8:13 11:10 14:12,
                                                          shoulder 34:21
                                                                                        13 31:1 32:9,14
 real 16:3 19:10                                          shouting 32:8
                               safe 42:9,10                                            starts 31:16
 reason 23:3                                              show 28:5
                               safety 34:14,18                                         state 4:8
 recall 21:14 23:7 39:2                                   showed-- 28:15
                               said-- 26:12                                            statement 43:15
 recently 31:11                                           side 10:3 11:15 30:11
                               sat 20:1,2 25:19                                        station 33:20 34:5,10
 record 4:9 6:19 35:11                                    sign 46:4,6                   35:19 36:16
                               savings 42:8
 recover 42:13                                            single 22:15 23:21 42:1      stayed 25:1
                               saying-- 20:4
 recovered 9:10,11                                         43:20
                               school 7:20 8:8,10,11                                   staying 11:10 15:4 24:21
 recovery 11:13                 41:10                     sir 33:14
                                                                                       step 20:15
 referring 14:3                screaming 31:9 32:8        sister-in-law 42:2
                                                                                       steps 29:13
 regular 22:1 32:4,12          search 19:6,20,21 25:15,   sitting 16:11 27:15 29:5
                                                                                       store 40:3
  33:14 35:2 38:5,8             20 26:4,6,7 27:11 29:1    situation 23:19
                                                                                       street 10:13 13:18
 relationship 7:8 8:18,20      searched 31:12             slippers 22:2
  9:2,4 14:14,20 18:18 39:9                                                            stuck 38:1
                               searching 25:9,17 28:10    snap 20:19 22:3
  41:20                                                                                stuff 9:7 11:1 14:17,19
                               seasoning 15:16            snaps 21:7                    15:3,6 16:10 17:20 22:14
 remember 5:6,10,11,15,
  19,21 8:9,11 10:18 11:4      seated 44:2                                              23:12 24:10 25:18 27:16
                                                          socks 21:20
  12:2,6 13:3,10 15:10 16:4,                                                            28:3,13 30:7,15 31:1
  12 17:7,13,14
                               sense 38:21                sodas 10:5                    32:14 33:17,18 34:20
                               sentimental 42:12                                        35:1,7 36:21 39:20 40:5,6
 repeat 31:20                                             son 7:9 10:18
                                                                                        41:6 45:3,4,16
 rest 41:21                    sewed 11:15                sort 4:16 23:13 25:7
                                                                                       suddenly 45:9,10
                               shake 5:4                   27:10 31:17 45:17 46:3
 restroom 6:5                                                                          suicide 35:15,19 37:3
                               shipped 17:9               sound 38:3,9
 reviewed 37:16                                                                        summertime 40:20
                               Shock 22:19                sounded 38:5
 riding 41:1                                                                           support 41:12
                               shoe 20:18 21:6,8,10,11,   Southwest 13:6,8 23:2
 right-hand 10:3                                           33:9 39:10,15               supposed 12:9 26:8
                                12,20 22:1
 ring 23:6,7 42:11                                                                      30:17 33:20 34:4,11
                               shoe-- 21:16               speak 32:19
 ripped 37:20                                                                          sweep 36:21
                               shoes 22:2                 speaker 38:3,7,10
 road 5:18,19 10:1                                                                     sworn 4:2
                               shoot 24:8                 specific 39:10
 rock 45:17                                                                            sympathy 31:17



                                   Alpha Reporting Company - 443-309-5199
       Case 1:17-cv-02898-SAG Document 62-3 Filed 03/27/20 Page 19 of 19

VERDESSA MCDOUGALD vs DETECTIVE MICHAEL SPINNATO
Tahesha Juanita White March 16, 2020                                                                                ·6

                               toes 20:18 21:8,20           upset 22:12 23:13,15,18    with-- 37:17
               T
                               told 19:4 22:21 24:12        upstairs 19:3 25:20        witnessed 41:7
                                26:12 32:20 40:18            27:19 28:1,2,7,8,10
 Tahesha 4:1,10                                                                        woke 11:5 19:3,13,18
                               tone 44:16,19
 taillight 41:3,5                                                                      Woodson 7:9,11,12,18
                                                                          V
                               tooken 37:20                                             8:8 9:13 11:21 13:7 14:12
 taking 29:6 46:10                                                                      15:8 18:6 23:2 24:2,14
                               top 21:21                    verbally 5:6
 talk 5:1 11:21 23:4 24:2,5,                                                            26:2,9 29:1 34:13 37:11
  14 31:16 33:16 38:15         towards-- 42:16              Verdessa 7:8 11:10          38:3 41:8 44:9
  42:1,3 45:7                  transcript 46:4,5                                       Woodson's 18:14,20
                                                            victim 13:14
 talked 25:2 30:20 33:2                                                                 22:5 41:21
                               Trauma 22:19                 visit 17:15
  38:17 45:7                                                                           work 41:11
                               traumatized 37:19            voice 30:9,21 32:10 36:6
 talking 7:4 14:12,13                                                                  worked 13:5 41:14
  15:11 26:5,15 29:14,21       treated 13:13 42:13          voices 30:8
  30:6,13 31:1,10 32:3,7                                                               world 35:14 36:15,17
                               trial 6:10,16 16:4,5,6                                   37:2,21 43:2
  35:21                         43:20                                     W
 tearing 27:18                                                                         worried 40:16
                               trigger 13:13
 telling 12:8,11 19:15,19                                   waive 46:5,11              wrong 30:14 41:5
                               truth 4:3,4
  30:14 31:7                                                waking 25:7
                               TT 25:10,11 29:12                                                     Y
 terms 26:9 37:5                                            walk 4:17 9:18 10:2
                               tube 11:15
 testified 4:4 40:13 43:11                                  walked 10:6,13 44:7
                               type 23:12 30:15 35:13                                  y'all 12:9 31:8 32:17
 testify 12:13,16               36:10,11,12                 walker 20:10,16,20 21:3    year 8:6 15:10 17:3 37:1
 testifying 40:17,19           typical 45:16                walking 20:6,11,20         years 7:13 8:6 13:2 17:16
 them-- 28:3                   typically 45:18              wanted 12:12 23:4 35:18     35:13,21 36:8,17,18 37:19
                                                                                        38:1 41:15
 thing 20:10,16,20 21:3        Tyree 7:9 9:8 10:15,21       warrant 19:7,21 25:15
  25:7 26:16 28:6 30:21         12:6,13 13:18 14:12,13,21    26:4,6,7                  yelling 30:7,16 31:6
  32:12 33:14 35:2 45:2         15:17 20:3,5 23:2 25:13                                 32:17
                                                            was-- 16:13 17:5 19:8
 things 6:9 9:9 42:12 45:6      29:12 30:9 33:10 34:3,4,9                              you-- 12:18
                                35:6,12 36:10,15 37:1       watching 34:5
 thinking 34:20                 38:13,15 40:2 43:12 45:2
                                                            water 6:5,6
 thought 24:3,5 38:11,18       Tyree's 30:21
                                                            ways 46:3
 threat 44:10
                                                            wear 21:11
 time 10:20 12:20 14:11                      U
  15:15 17:4 19:7,8 20:13                                   wearing 21:12
  27:7 29:20 32:5 33:3,16      uh-huh 5:4 17:11 27:14       wedding 23:6 42:11
  34:21 36:2 38:12,15 41:2,     28:18 33:1 39:7
  4                                                         weird 29:19 38:11,18
                               understand 5:1 7:3
 times 10:15,19 11:12                                       Westside 15:19
  13:17,19 16:5 39:1,4
                               understanding 9:17
                                42:18                       wheelchair 11:7
  40:19 41:7
                               University 22:19             whiff 13:21
 to-- 46:2
                               unmarked 27:4                whispering 28:10
 today 7:5 37:16
                               up-- 28:6 38:16              White 4:1,6,10



                                   Alpha Reporting Company - 443-309-5199
